 


113 HR 4665 IH: Korea Security Partnership Act
U.S. House of Representatives
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4665 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2014 
Ms. Meng introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To provide for the eligibility of the Republic of Korea for the license exception for encryption commodities, software and technology under the Export Administration Regulations. 
 
 
1.Short titleThis Act may be cited as the Korea Security Partnership Act.  
2.Eligibility of Republic of Korea for license exception for encryption commodities, software and technology under the Export Administration Regulations 
(a)FindingCongress finds that the Republic of Korea has adopted high standards in the field of export controls, and that it is a member of all four multilateral export control regimes: the Australia Group, the Missile Technology Control Regime, the Nuclear Suppliers Group, and the Wassenaar Arrangement. 
(b)License exceptionEffective beginning on the date that is 180 days after the date of the enactment of this Act, the Republic of Korea shall be deemed to be a country listed in Supplement No. 3 to part 740 of title 15, Code of Federal Regulations (relating to license exception for encryption commodities, software and technology (ENC) favorable treatment countries), or any successor to such Supplement, for purposes of carrying out part 740 of title 15, Code of Federal Regulations.  
 
